Denied and Opinion Filed July 26, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00721-CV

                                IN RE LORI LANGE, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-04563-2015

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                  Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus in which she seeks review of

the denial of a motion to quash a deposition on written questions of her primary care physician.

The facts and issues are well known to the parties, so we need not recount them here.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown she is entitled to the relief requested. See Tex. R. App. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                1
      We further ORDER the clerk of the court to lift the stay granted on June 27, 2016.




                                                  /David Bridges/
                                                  DAVID BRIDGES
                                                  JUSTICE


160721F.P05




                                              2